Citation Nr: 1108767	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  08-22 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to service connection for a claimed innocently acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 2002 to April 2007.  The Veteran's decorations include the "Combat Action Badge."  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the RO.  

The Board remanded the case to the RO via the Appeals Management Center (AMC), in Washington, DC for further development of the record in November 2009.  

All of the actions previously sought by the Board through its prior development request appear to have been substantially completed as directed, and it is of note that the Veteran does not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

Of preliminary importance, the Board is cognizant of the recent decision of the U.S. Court of Appeals for Veterans Claims (Court), in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In Clemons, the Court found that the Board erred in not considering the scope of the Veteran's claim of service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of anxiety disorder and schizoid disorder).  

In light of Clemons, and based on the medical evidence of record, the Board has recharacterized the Veteran's claim as one of service connection for an innocently acquired psychiatric disorder, to include PTSD.  



FINDINGS OF FACT

1.  The Veteran is shown to have engaged in combat with the enemy during his periods of active duty in Iraq and Afghanistan.

2.  The Veteran currently is not shown to have a diagnosis of an acquired psychiatric disorder, to include PTSD, that can be linked to his combat experiences during active service.  



CONCLUSION OF LAW

The Veteran does not have an innocently acquired psychiatric disability , to include PTSD, due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in September 2007, May 2008 and September 2010.  

In these letters, the Veteran was notified of VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim was readjudicated in December 2010.  As this course of action has corrected any initial notice errors, there is no prejudice to the Veteran.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  

The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment described by the Veteran.  Specifically, the Veteran has been afforded VA examinations to address the nature and etiology of his claimed psychiatric disorder.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Hence, the Board is satisfied that all reasonable efforts to develop the record have been made with respect to the claim.  

As discussed, the Veteran was notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  

The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any defect in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  See Dingess/Hartman v. Nicholson, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002).  

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

To establish a service connection for an injury, a veteran is required to show (1) medical evidence of a current disability, (2) medical or lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these elements, a veteran can instead establish continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is required to show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Entitlement to service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304.  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f); West v. Brown, 7 Vet. App. 70 (1994).  

If the Veteran did not engage in combat with the enemy, or if the claimed stressors are not related to combat, the Veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and those stressors must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

The service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).    

VA recently amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standard for establishing the in-service stressor required for PTSD claims.  

Service connection for PTSD may now be granted if the evidence demonstrates (1) a current diagnosis of PTSD (rendered by an examiner specified by the regulation); (2) an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and (3) evidence that the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,852 (July 13, 2010).  

If the evidence establishes that the Veteran engaged in combat and the claimed stressor is related to combat, the Veteran's lay testimony alone is sufficient to establish the occurrence of the alleged stressor when the allegation is consistent with the facts and circumstances of his service.  Id.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.    

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

The Veteran contends that he suffers from PTSD due to stressors that occurred during his active service.  Specifically, the Veteran describes experiencing symptoms of flashbacks, daily memories of combat and the death of fellow soldiers, and night terrors due to events that occurred while on deployment to East Baghdad, Iraq, from December 2005 to December 2006. 

 A lay statement submitted by a former service member, dated in September 2007, corroborates the Veteran's account of being exposed to two suicide bomber attacks, and in several engagements that involved a substantial amount of small arms fire, while serving in Iraq.  

Significantly, the Veteran had confirmed service in Afghanistan from April 2004 to April 2005 and in Iraq from December 2005 to December 2006, and was noted to have received the "Combat Action Badge."  Based on such documentation, the Board concedes the Veteran's claimed in-service stressors.  See 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.304(d) (2010).  

Notably, the service treatment records are generally negative for findings of a psychiatric disorder.  However, on a post-deployment health assessment, dated in April 2005, the Veteran "checked-the-box" for "some" "little interest or pleasure in doing things," and some "feeling down, depressed, or hopeless."  Here, he also endorsed symptoms of "tried hard not to think about [any past experience that was so frightening, horrible, or upsetting] or thought about it when [he] did not want to," "were constantly on guard, watchful, or easily startled," and "felt numb or detached from others, activities or [his] surroundings."  

Moreover, on a post-deployment health assessment, dated in December 2006, the Veteran "checked-the-box" for no problems with "little interest or pleasure in doing things," "feeling down, depressed, or hopeless," and "thoughts that [he] would be better off dead or hurting [himself] in some way."  He did endorse symptoms of experiencing nightmares and intrusive thoughts about past stressful events, which made him feel constantly on guard, watchful, or easily startled, and concerned that he might hurt or lose control with someone.  He also indicated that he might have serious conflicts with his spouse, family members or close friends.  

However, the Board notes that an injury or symptom occurred in service alone is not enough to support a finding of service connection; there must be an actual disability resulting from that condition or injury in order for service connection to be granted.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

Upon careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the grant of service connection for PTSD.  Significantly, none of the medical evidence of record indicates that the Veteran has a current psychiatric disability.  In this regard, VA treatment records, dated from June 2007 to October 2008, repeatedly show negative results for PTSD and depression screening.  

In conjunction with the current appeal, the Veteran underwent a VA PTSD examination in October 2007.  Here, the examiner noted that on review of the Veteran's claims file, no documents of a psychiatric nature were found.  The examiner indicated a September 2007 visit to a primary care provider reflects negative screenings for PTSD and for depression.  

The Veteran presented with a military history of serving from April 2002 until April 2007, with a military occupational specialty (MOS) of military police.  The Veteran served in Afghanistan and Iraq, where he witnessed a great deal of combat, to include being exposed to improvised explosive devices (IEDs), was involved in firefights, and witnessed people getting killed and wounded.  

On social and occupational history, the examiner noted that the Veteran was single, but had lived with his girlfriend for some time and seemed to have a very stable relationship.  The Veteran denied a family history of mental illness, and reported no history of any mental health problems or treatment before going to Iraq.  

The Veteran reported that, when he returned from Iraq, he did not feel that he had any significant PTSD symptoms.  He endorsed symptoms of having an occasional nightmare during which he might scream or kick, but denied having any mental health treatment since he returned from Iraq.  

The Veteran also denied taking any psychotropic medications, or undergoing any psychiatric hospitalization or outpatient psychotherapy.  He denied a history of alcohol or drug abuse, suicide attempts, or of behavioral disturbances.  He reported experiencing occasional nightmare and startle response, but the examiner observed that he did not present with symptoms of PTSD.  

On mental status examination and clinical interview, the examiner observed that the Veteran's appearance, attitude, and behaviors were within normal limits.  His attire was noted as casual, neat, and appropriate; his hygiene and grooming were good; he was fully cooperative, answered all questions appropriately, and made good eye  contact.  His sensorium was intact; his speech was relevant, coherent and productive; his thought processes were rational and goal directed.  

The examiner indicated that there was no evidence of hallucinations or delusions, or any specific obsessions, compulsions, phobias or ritualistic behaviors.  The Veteran was observed to be oriented times 3, and from the interview, the examiner found his basic short-term memory and concentration skills were intact without marked impairments noted.  

The Veteran's mood was observed to be pleasant and euthymic, his affect was appropriate with full range noted, there was no evidence of any marked agitation or distress, and his intellectual skills were determined to be in the average range.  

The examiner opined that the results of the evaluation did not reveal evidence of a fully diagnosable PTSD.  The examiner noted that the Veteran experienced some occasional PTSD-like symptoms, to include nightmares once every week or two, which resulted in some agitation during sleep and occasional startle response to loud noises, to include some mild discomfort in large outdoor crowds.  

The examiner indicated that the Veteran was not experiencing any significant intrusive memories or thoughts, denied flashbacks, and had no evidence of emotional detachment, psychic numbing or estrangement from others.  

The Veteran reported that he had not noted any increase in anger or irritability other than some occasional road rage, which he was not always prone to before.  He was not found to be hypervigilant, his sleep was generally good.  

The examiner concluded that the most appropriate way to define the Veteran's current mental health status was that he did present with a partial PTSD syndrome, but was clearly not experiencing any significant functional impairment secondary to the partial and occasional symptoms that he was having.  

In this regard, the examiner noted that the Veteran denied panic attacks, was not depressed, had no evidence of mania or psychosis, was not suicidal or homicidal, and did not abuse alcohol or drugs.  

Further, the examiner noted that there was clearly no evidence of an Axis II personality disorder.  In fact, the examiner indicated that the Veteran had some very good adaptive coping skills.  

The examiner did note that while the Veteran did not present with a full PTSD diagnosis, he did present with some service-connected PTSD symptoms.  The Veteran denied that he was experiencing any problems secondary to the PTSD symptoms that would impair his functioning either personally or occupationally.  

The examiner concluded that the Veteran was not in need of any psychiatric treatment, and the Veteran had no diagnosis per the criteria of the DSM-IV; however, partial PTSD syndrome was noted.  

More recently, the Veteran underwent a second VA psychiatric examination in August 2010.  During the evaluation, the Veteran was administered psychometric tests and questionnaires, to include a Beck Depression Inventory, which revealed mild symptoms such as loss of energy and changes in sleeping pattern; a Mississippi Scale, which revealed raw score of 74 for combat stress, indicating "well adjusted" findings; and a Beck Anxiety Index, which revealed normal findings.  The examiner noted that based on these scores, the Veteran did not meet the cut-off criteria to support a diagnosis of PTSD.  

The Veteran denied any outpatient treatment, hospitalization or current treatment for a mental disorder.  He reported being married and described his marriage as going well.  Although he only socializes at work with his coworkers, he attributes his lack of socializing outside of work to complications in his wife's pregnancy.  

The Veteran noted that he did not like to be in crowds and no longer enjoys going to concerts.  He denied a history of suicide attempts or violence/assaultiveness and indicated that he loved to fish and hunt.  He reported having normal functioning in his marriage and work relationships and acknowledged some anxiety in regard to crowds and busy places.  He denied that this anxiety caused him any distress and felt like it was lessening over time.  The Veteran denied any depression or impairment in his reliability or productivity at work or at home.  

On psychiatric examination, the examiner observed that the Veteran was clean, neatly groomed and appropriately dressed.  The examiner noted that the Veteran's psychomotor activity was restless; his speech was clear and coherent; his attitude was cooperative and attentive; his affect was appropriate; his mood was anxious; his attention was intact, and he was able to perform his serial 7's.  

The examiner indicated the Veteran was oriented to person, time, and place; his thought processes and content were unremarkable; he had no delusions; he understood the outcome of his behavior, was of average intelligence, and partially understood that he had a problem.  

The Veteran was found to have sleep impairment, reporting that he slept well most of the time and that, as time has passed since deployment, his sleep had gotten better.  He experiences 10 nightmares a year related to his combat experience, but denied difficulties falling asleep or staying asleep.  He also denied experiencing hallucinations, and he did not have inappropriate behavior.  He interpreted proverbs appropriately, did not have obsessive/ritualistic behavior, did not have panic attacks, did not have suicidal or homicidal ideation, did not have impaired impulse control, did not have episodes of violence, and did not have identified issues related to mood or motivation.  

The examiner noted that the Veteran was able to maintain minimum personal hygiene and only experienced moderate problems with shopping and slight problems with other recreational activities.  Finally, memory was found to be normal.  

The examiner noted that the Veteran's PTSD symptoms included recurrent and intrusive distressing recollections of the event, including images, thoughts, or perceptions; recurrent distressing dreams of an event; acting or feeling as if the traumatic event were recurring; intense psychological distress at exposure to internal or external cues that symbolized or resembled an aspect of the traumatic event; efforts to avoid thoughts, feelings or conversations associated with the trauma, efforts to avoid activities, places, or people that arouse recollections of the trauma; difficulty falling or staying asleep; hypervigilance; and exaggerated startle response.  

The examiner opined that the Veteran did experience some PTSD symptoms that were mild to moderate in severity; however, he denied any clinically significant distress from these symptoms.  The examiner noted that the Veteran described the severity and frequency of his symptoms as lessening over time, but there were no identified periods of remission without any symptoms at all.  

The examiner added that, when asked to describe in his own words how his combat stress exposure had changed him, the Veteran stated, "it [was] human nature for it to change you.  Any stressful situation.  It [was] not a total change.  My thought processes [were] different now.  [The Veteran was] more cautious in the way I live my life.  [He] now [knew] that life [could] be short."  

Once again, the Veteran was not found to meet the DSM-IV criteria for a diagnosis of PTSD.  The examiner opined that the symptoms reported by the Veteran appeared to be transient and expectable reactions to psychosocial stressors.  

The examiner noted that the Veteran was clearly expose to multiple combat-related incidents and reported some symptoms of PTSD ranging in severity from mild to moderate.  However, the Veteran denied experiencing distress from these symptoms or any type of social or occupational impairment.  

The examiner concluded that the Veteran, at the time of the examination, did not appear to suffer from an acquired psychiatric disability.  Specifically, the examiner noted that the Veteran did not currently meet the PTSD diagnostic criteria, due to criteria C and D not being met.  

The examiner indicated that a diagnosis of anxiety disorder, not otherwise specified, was considered, due to the Veteran having some symptoms of PTSD but not meeting the full criteria.  

However, the examiner did not assign a diagnosis of anxiety disorder, not otherwise specified, as the diagnostic criteria required distress or disturbance "severe enough to warrant a diagnosis of an anxiety disorder" and currently the Veteran denied any distress or impairment related to social, interpersonal or occupational functioning.  

Hence, the examiner concluded that the Veteran did not meet the diagnostic criteria at the time for anxiety disorder, not otherwise specified.  

Congress has specifically limited entitlement to service connection for disease or injury to cases in which such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110.  Where the competent, probative evidence establishes that the veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection-on any basis.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (citing Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998)); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

By "disability" is meant "an impairment in earnings capacity resulting from such diseases and injuries and their residual conditions in civil occupations."  38 C.F.R. § 4.1 (2010); see Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) [Citing with approval VA's definition of "disability" in 38 C.F.R. § 4.1 and "increase in disability" in 38 C.F.R. § 3.306(b)]; see also Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993) (A "disability" is a disease, injury, or other physical or mental defect.").  

Without competent medical evidence of a psychiatric diagnosis or symptoms thereof, service connection for the claimed psychiatric disorder must be denied.  

As the Veteran's psychiatric manifestations are not shown by competent medical meet the diagnostic criteria for an acquired psychiatric disorder, and as he has reported improvement in the few symptoms that he has been shown to experience, the Board finds that the claim of service connection must be denied.  

In reaching the above conclusion, the Board has considered the doctrine of reasonable doubt; however, since the preponderance of the evidence is against the claim, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  



ORDER

Service connection for a claimed innocently acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


